              Case 1:16-cv-01243-SAB Document 134 Filed 03/05/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8
                            UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   PERVAIZ A. CHAUDHRY, M.D., and                       Case No. 1:16-cv-01243-SAB
     VALLEY CARDIAC SURGERY MEDICAL
12   GROUP,                                               FIFTH AMENDED PRETRIAL ORDER

13                   Plaintiffs,                          ORDER REQUIRING PARTIES TO FILE
                                                          WAIVER OF JURY TRIAL WITHIN FIVE
14           v.                                           DAYS

15   SONIA ANGELL, STEVEN LOPEZ, and                      Trial Date:
     SHIRLEY CAMPBELL,                                    May 4, 2021 at 9:00 a.m. in Courtroom 9
16                                                        (SAB) (5 days)
                     Defendants.
17

18          On March 5, 2021, a video status hearing was held to set a date for the trial of this matter.

19 Counsel Ty Kharazi and Thornton Davidson appeared for Plaintiffs Pervaiz A. Chaudhry and
20 Valley Cardiac Surgery Medical Group. Counsel Diana Esquivel appeared for Defendants Sonia

21 Angell, Steven Lopez, and Shirley Campbell.

22          I.      Trial

23          Trial will begin on Tuesday, May 4, 2021, at 9:00 a.m. before United States Magistrate

24 Judge Stanley A. Boone in Courtroom 9 (SAB). The trial will be trial by the Court. The parties

25 estimate the trial will take five days.

26          The parties have waived a jury trial and the trial of this matter shall be conducted by the

27 court. The trial is estimated to take five (5) days.

28          On September 21, 2020, the parties indicated that they would waive a jury trial.


                                                     1
             Case 1:16-cv-01243-SAB Document 134 Filed 03/05/21 Page 2 of 3


 1 (ECF No. 114.) The parties have not yet complied with the prior orders to file a waiver of

 2 jury trial. (See ECF Nos. 115, 116.) The parties shall file a waiver of trial by jury within

 3 five (5) days of the date of entry of this order.

 4          II.     Pre-Trial Filing Deadlines

 5          The parties shall file and serve their final witness list no later than April 26, 2021.

 6          The parties shall file and serve their final exhibit list and provide all pre-marked exhibits

 7 no later than April 26, 2021. Plaintiff shall mark its exhibits beginning with Pl 100, Pl 101, Pl

 8 102, etc. Defendant shall mark exhibits with Def 500, Def 501, Def 502, etc. All documents

 9 shall be submitted in PDF format and saved by exhibit identifier (i.e.: Pl 100 shall be saved Pl

10 100.pdf, etc.), except video and audio which shall be submitted in the formal as set forth in the

11 Eastern District of California website under “Attorney Info” then “Electronic Evidence

12 Submission/Presentation” and proceed to section entitled “Acceptable Audio and Video

13 Formats,” but that file shall be saved with exhibit identifier, as noted above (except that the file

14 extension will be in the video or audio format allowed for under Eastern District format [Pl

15 101.wmv, etc.).     All exhibits shall be electronic and the parties are relieved from the

16 obligation to provide binders to the court and opposing counsel. The parties shall contact

17 Courtroom Deputy Mamie Hernandez to obtain the link for the electronic evidence box.

18          The parties shall file and serve a list of all discovery responses that the party intends to

19 use at trial no later than April 26, 2021.
20          All deposition transcripts that the parties intend to use at trial shall be lodged in the

21 electronic evidence box no later than April 26, 2021.

22          All deposition testimony designation shall be filed and served no later than April 16,

23 2021. Any counter-designations to the same designation shall be filed and served no later than

24 April 26, 2021.

25          The parties may file trial briefs no later than April 26, 2021.

26          As this trial shall be conducted by the Court the parties the parties need not file jury

27 instructions, a verdict form, a joint statement of the case, or proposed voir dire questions.

28 / / /


                                                      2
             Case 1:16-cv-01243-SAB Document 134 Filed 03/05/21 Page 3 of 3


 1          IV.    Witness

 2          Plaintiff Chaudhry and Mr. Youseff will be appearing by video at the trial of this matter.

 3 Any witness that will appear by video shall be advised that although they are appearing remotely

 4 they are appearing at trial and shall conduct themselves accordingly. There shall be no person

 5 present during the testimony other than counsel if the person is represented nor is the witness to

 6 use notes to testify nor shall they have notes or aides to view or refresh their memory, unless and

 7 until the proper evidentiary foundation is laid to review and/or refresh such memory. The Court

 8 may require a visual review of the testifying area prior to and/or during the taking testimony.

 9          All other aspects of the December 4, 2019 pretrial order remain in effect.

10
     IT IS SO ORDERED.
11

12 Dated:     March 5, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     3
